Citation Nr: 0726069	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative disc disease 
of the lumbar spine (low back disability).  

2.  Entitlement to service connection for claimed residuals, 
left elbow injury.  

3.  Entitlement to service connection for abrasion to the 
left forehead, claimed as head injury.  

4.  Entitlement to service connection for claimed bilateral 
athlete's foot.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active military service from April to July 
1982, and again from October 2003 to September 2004.  The 
veteran also served many years with the National Guard.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from March 2005 and March 2006 rating decisions of the RO 
that, among other things, granted service connection and 
assigned a 10 percent rating for degenerative disc disease of 
the lumbar spine.  

In January 2007, the veteran and his spouse, accompanied by 
the veteran's representative, testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
these proceedings has been associated with the veteran's 
claims file.  

As the appeal regarding the evaluation of the veteran's low 
back disability involves an original claim, the Board has 
framed this issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The issues of an increased evaluation for the service-
connected low back disability and service connection for 
bilateral athlete's foot are addressed in the REMAND portion 
of this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  



FINDINGS OF FACT

1.  During the January 2007 hearing before the Board, and 
prior to the promulgation of a decision in the appeal, the 
veteran withdrew on the record his substantive appeal 
concerning the issue of service connection for abrasion to 
the left forehead, claimed as head injury.  

2.  The currently demonstrated lateral epicondylitis of the 
elbows is not shown to be due to any event or incident of the 
veteran's service.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran (or his or her representative) concerning the 
issue of service connection for abrasion to the left 
forehead, claimed as head injury, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).  

2.  The veteran does not have a left elbow disability, 
including that of lateral epicondylitis, due to disease or 
injury that was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in November 2004, and March, June and 
September 2006, the veteran was furnished notice of the type 
of evidence needed in order to substantiate his claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claims 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection for abrasion to the left forehead, 
claimed as head injury.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the veteran withdrew on the record at the January 2007 
hearing his Substantive Appeal concerning the claim of 
entitlement to service connection for abrasion to the left 
forehead, claimed as head injury.  38 C.F.R. § 20.204(a)-(b).  
Hence, there remain no allegations of error of fact or law 
for appellate consideration regarding said claim.  Thus, the 
Board does not have jurisdiction to review this claim, and it 
is dismissed.  


III.  Service connection for residuals of a left elbow 
injury.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed with bilateral 
lateral epicondylitis at the elbow.  Therefore, the Board 
will focus its discussion on evidence that concerns whether 
the claimed left elbow condition is related to a disease or 
injury in service.  

Here, the Board notes that the veteran's service records 
indicate that the veteran sustained a left elbow contusion in 
2002.  The veteran was treated for a left elbow injury after 
striking it on the tailgate of a Humvee in May 2002.  

The treatments records from the veteran's family doctor 
indicate that there was fluid collection on the left elbow 
and that the veteran needed limited movement of the left 
elbow without lifting.  

In order to determine whether the veteran has residuals of a 
left elbow injury, and if so, whether such residuals are 
related to the veteran's active service, the veteran was 
afforded a VA examination in January 2006.  

The examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination and report. 
The veteran's medical history and current symptoms were 
recorded.  

After examining the veteran, the examiner diagnosed the 
veteran with lateral epicondylitis of both elbows.  Regarding 
a nexus to active service, the examiner stated that he had 
"reviewed [the] c-file and only [found] documentation of a 
left elbow contusion sustained in 2002.  After carefully 
reviewing the c-file it [was his] medical opinion that the 
veteran's current medical condition [was] not related to his 
military service injury.  As stated previously the previous 
service injury was a contusion and would not have led to 
persistent lateral epicondylitis in either elbow."  

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's left elbow 
condition is related to his active service.  

While the veteran's service records do indicate that the 
veteran suffered a contusion to his left elbow, the January 
2006 VA examiner found that the currently demonstrated left 
elbow disability was not related to his injury in 2002 or 
other event or incident of the veteran's service. 

While the veteran may feel that his left elbow injury is 
related to his active service, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this case, the medical evidence is against a finding that 
the veteran's left elbow condition is related to or had its 
onset in service.  Service connection for this condition must 
therefore be denied.  



ORDER

The appeal concerning the matter of service connection for an 
abrasion to the left forehead, claimed as head injury is 
dismissed.  

Service connection for residuals, left elbow injury is 
denied.



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims for a higher evaluation for the 
service-connected degenerative disc disease of the lumbar 
spine and service connection for bilateral athlete's foot 
must be remanded for further action.  

Here, the Board notes that, in a January 2006 statement 
submitted to the Board, the veteran set forth arguments 
indicating that his low back disability is worse than it was 
at the time of his most recent VA examination in January 
2005.  

Specifically, the veteran stated that his back condition had 
worsened in the months immediately prior to his statement and 
since his previous MRI.  The veteran also noted that his left 
leg goes numb and feels like a brick to carry around.  

Because the veteran has alleged that his condition has 
worsened, the Board concludes that this matter must be 
remanded for the veteran to undergo a contemporaneous and 
thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

With respect to the athlete's foot claim, the Board notes 
that the veteran testified that he first contracted the 
condition on active service as a result of extended maneuvers 
(of a week or more) in the field in all kinds of weather.  

The veteran indicated that he sought treatment from medics on 
active duty and that he continues to suffer recurrences of 
this condition to the present time.  

The veteran, however, has not been afforded a VA examination 
to determine whether the veteran suffers from athlete's foot 
and if so, whether such condition is the result of his active 
duty service.  

The Board finds therefore that this matter must be remanded 
for further development to include an appropriate VA 
examination to determine whether the veteran has athlete's 
foot that is related to or had its onset during active 
service. Pursuant to VCAA, such an examination is necessary 
to adjudicate this claim.  See 38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Finally, the Board notes that the veteran, in testimony 
before the Board, identified medical records relevant to the 
veteran's claim.  The veteran indicated that he has been seen 
on a regular basis at the Memphis, Tennessee, VA Medical 
Center.  He also indicated that he has received treatment for 
his back and feet from his family physician in 2006 and 
before.  

The veteran's claims file contains treatment records from the 
Memphis VA Medical Center dated through November 2006, and 
also some records from the veteran's private physician.  

It is not clear from the record, however, that all relevant 
records from these facilities have been associated with the 
veteran's claims file.  Upon remand, therefore, the RO should 
update the veteran claims file with records from the Memphis 
VA Medical Center dated from November 2006, and from the 
veteran's private physician dated since service.  

The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the veteran's 
claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

In view of the above, these remaining matters are REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other than 
those already associated with the claims 
folder, that have treated him for his 
back and athlete's foot conditions since 
service.  This should include medical and 
treatment records from the Memphis, 
Tennessee, VA Medical Center dated from 
November 2006, and from the veteran's 
private physician dated since service.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the nature, extent, and 
severity of the veteran's orthopedic and 
neurologic impairment related to his 
service-connected back disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

(a) The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the veteran's 
back disability.  The examiner should 
conduct all indicated tests and 
studies, to include X-rays and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  

(b) In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the low back.  To the 
extent possible, the examiner should 
express any functional loss in terms 
of additional degrees of limited 
motion.  The examiner should also 
specifically address whether there is 
muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  And the examiner should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

(c) If possible, the examiner should 
state whether the back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

(d) With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to 
include reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
back disorder should be identified and 
described.  Any functional impairment 
of the extremities due to the disc 
disease should be identified.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA examination 
in order to determine whether the veteran 
suffers from athlete's foot and if so, 
whether such condition is the result of 
his active duty service.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any athlete's foot or similar foot 
condition found to be present.  If the 
examiner diagnoses the veteran as having 
athlete's foot or a similar condition, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the condition was caused by or 
had its onset during active service from 
April to July 1982 or October 2003 to 
September 2004.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claims.  If any determination remains 
adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


